So AH YN DWN BP WW NO

NW N N NY NY NY NO Be ee ew ew ew ew a
N A FF YP Nn FF DO we NI DW BR WwW BH HS

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 5:18-cv-02369-DOC-FFM

{PROEPESED} ORDER AWARDING
EQUAL ACCESS TO JUSTICE ACT
ATTORNEY FEES AND EXPENSES

RAMON RUELAS,
| PURSUANT TO 28 U.S.C. § 2412(d)
}

Plaintiff,
VS.

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant

 

 

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $1,700.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be

awarded subject to the terms of the

   

 

HONORABLE FREDERICK F. MUMM
UNITED STATES MAGISTRATE JUDGE

 
